Case: 12-10256    Date Filed: 11/15/2012   Page: 1 of 2




                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 12-10256
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:07-cr-60230-DMM-3

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

EDUARDO RAMOS PEREZ,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (November 15, 2012)

Before TJOFLAT, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-10256      Date Filed: 11/15/2012   Page: 2 of 2

      Eduardo Perez pleaded guilty to conspiracy to possess with intent to

distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(A), and 846 and was sentenced to 120 months imprisonment.

Over three and a half years later, Perez challenged his conviction by filing a pro se

motion under Fed. R. Civ. P. 60(b), arguing that his conviction was a miscarriage

of justice and requesting that it be vacated. The district court asked Perez whether

he wanted it to construe his filing as a motion to vacate sentence under 28 U.S.C. §

2255, but Perez insisted that he wanted the district court to rule on the merits of his

Rule 60(b) motion. The district court then denied that motion on the ground that

Rule 60(b) does not provide relief from a criminal conviction.

      On appeal, we affirm. Rule 60(b) applies only in civil cases; a motion under

that rule is not a proper way to challenge a criminal conviction or sentence. United

States v. Mosavi, 138 F.3d 1365, 1365 (11th Cir. 1998); see also Fed. R. Civ. P. 1

(stating that the Federal Rules of Civil Procedure “govern the procedure in all civil

actions in the United States district courts”) (emphasis added). The district court

offered to construe Perez’s filing as a petition under the appropriate statute, but

Perez declined. Nor has he argued to this Court that he is entitled to relief under

any rule or statute other than Rule 60(b).

      AFFIRMED.




                                             2